                             Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 1 of 11

EXHIBIT 2


    US6346795                                        Analog Devices ‘LTC6801’ (“The accused product”)
1. A discharge        The accused product comprises a discharge control (e.g., Undervoltage detection circuit) circuit for controlling
control circuit for   discharge of a battery (e.g., cells of battery) including at least one cell.
controlling
discharge of a
battery including
at least one cell
comprising:




                      https://www.analog.com/en/products/ltc6801.html?doc=LTC6801.pdf#product-overview
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 2 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 3 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                             Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 4 of 11

EXHIBIT 2




                      https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf

a discharge control   The accused product comprises a discharge control switch connected to the battery for cutting off a discharge
switch connected      current (e.g., turning off switch) of the battery in response to a discharge stop signal (e.g., UV control signal
to the battery for    provided by the control circuit).
cutting off a
discharge current
of the battery in
response to a
discharge stop
signal; and
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 5 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                             Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 6 of 11

EXHIBIT 2




                      https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf

a control circuit     The accused product comprises a control circuit connected to the battery and the discharge control switch for
connected to the      generating the discharge stop signal (e.g., undervoltage signal provided by the control circuit) that deactivates
battery and the       the discharge control switch when a voltage of at least one cell reaches a lower limit (e.g., UV Threshold
discharge control     Voltage), wherein the control circuit includes a switch holding circuit (e.g., delay generating circuit) for
switch for            continuously supplying the discharge stop signal to the discharge control switch for a predetermined time (e.g.,
generating -the       delay time set by the circuit) after the discharge stop signal is generated.
discharge stop
signal that
deactivates the
discharge control
switch when a
voltage of at least
one cell reaches a
lower limit,
wherein the
control circuit
                            Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 7 of 11

EXHIBIT 2


includes a switch
holding circuit for
continuously
supplying the
discharge stop
signal to the
discharge control
switch for a
predetermined
time after the
discharge stop
signal is
generated.




                      https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 8 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 9 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 10 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
                  Case 6:21-cv-00439 Document 1-1 Filed 04/30/21 Page 11 of 11

EXHIBIT 2




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf




            https://www.analog.com/media/en/technical-documentation/data-sheets/LTC6801.pdf
